DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on October 23, 2020, claims 3-6 were amended, a Replacement Sheet of FIG. 6 was presented, and a substitute Specification and abstract were filed.
Claims 1-7 are currently pending and under examination, of which claim 1 is an independent claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/23/2020 and 08/27/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:

Appropriate correction is required.

Claim Objections
The following claims are objected to for improper antecedent support.  The Examiner recommends the following changes:
Claim 6, line 4: replace “a plurality” with “the plurality”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-5 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Referring to independent claim 1, this claim recites the claim limitations “a floor-map-information storing unit”, “a user-registration-information storing unit”, “a user information acquiring unit”, and “an air-conditioning control unit”.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0032], [0038], [0077], and [0079] of the Specification, as published, the “floor-map-information storing unit” is construed as a functional block of a memory that stores floor map information indicating the positions of the equipment and each sensor terminal.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0033], [0039], [0077], and [0079] of the Specification, as published, the “user-registration-information storing unit” is construed as a functional block of a memory that stores identification information and positional information of a user when the user is in the room.
For purposes of examination and in accord with FIG. 3 and paragraphs [0034], [0077], and [0078] of the Specification, as published, the “user information acquiring unit” is construed as a functional block of a processor that acquires user information that is information about the user who is using the user terminal. User information includes at least the identification information and target temperature information on the user who is using the user terminal.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0037], [0077], and [0078] of the Specification, as published, the “air-conditioning control unit” is construed as a functional block of a processor instructing an equipment or an air conditioner to operate.
Referring to claims 2, 4, and 5, the recitations of these claims simply add more detail to or are cumulative to the devices of independent claim 1. Such recitations of claim 2, 4, and 5 do 
With respect to claim 3, this claim recites “a temperature-distribution-information generating unit”.  For purposes of examination and in accord with FIG. 3 and paragraphs [0036], [0077], and [0078] of the Specification, as published, the “temperature-distribution-information generating unit” is construed as a functional block of a processor that generates temperature distribution information representing the state of temperature in the room that is air-conditioned by the air conditioning system. The temperature-distribution-information generating unit is construed as a functional block of the processor that transmits the temperature distribution information.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent Publication No. 2021/0247094 A1) (“Joshi”) in view of Nair  et al. (US Patent Publication No. 2015/0204551 A1) (“Nair”).
Regarding independent claim 1, Joshi teaches:
A controller comprising: Joshi: Paragraph [0139] (“FIG. 5 is a block diagram of a schedule-based zone access system 500, which can be used to access the BMS of FIG. 4, according to some embodiments. As shown, … a controller 506 may all send and receive information via network 504.”)
a floor-map-information storing unit storing floor map information, … Joshi: Paragraph [0187] (“Referring now to FIG. 8, a diagram of a graphical user interface for zone selection provided by the system depicted in FIG. 5, according to some embodiments, is shown. The GUI 800 can be provided by one or more systems or components depicted m FIG. 5, including, for example, the controller 506, scheduling system 512, web server 530, building subsystems 428, or user device 502. As shown, the GUI 800 includes an illustration or map 802 of zones at the location A. The map 802 can indicate one or more zones, such as zones 804, 806, 808, 810, 812 and 814. The map 802 can be for a specific location A, a floor at location A, or a section at location A. The map 802 can be a dynamic or interactive map. The map 802 can further indicate which zones are available based on the criteria or parameters associated with the booking request… Thus, the controller 506 can indicate, via GUI 800 and map 802, which zones are available for booking. The map can be retrieved from a zone data database 518.”) [The zone data database 518 reads on “a floor-map-information storing unit storing floor map information…”]
a user-registration-information storing unit storing user registration information, Joshi: Paragraph [0147] (“…first database 516 may correspond to a building management system (e.g., the BMS described with respect to FIGS. 1-4).”) Joshi: Paragraph [0148] (“… the database 516 may include zone data 518, user data 520, policies 522 or passwords 524.”) Joshi: Paragraph [0150] (“User data 520 can include user preferences, such as preferred temperature setpoints, room locations, room types, resources needed, etc.”) [The database reads on “a user-registration-information storing unit” including the user data reads on “storing user registration information”.] the user registration information comprising first identification information and positional information, the first identification information indicating a user, Joshi: Paragraphs [0148] and [0150] [As described above.] Joshi: Paragraph [0150] (“Passwords 524 can include a unique identifier, code, key, or other password generated or selected by the controller 506 in order to control access to the zone, or resources or devices located at the zone.”) Joshi: Paragraph [0151] (“The controller 506 can compare the password, electronic key, security token or biometric signature with a stored value (e.g., stored password 524) to determine a match.”) Joshi: Paragraph [0167] (“The controller 506 can store the password in a password data file or index 524 in the database 516.”) Joshi: Paragraph [0214] (“The zone management module 532 can track the location of employees ... The zone management module 532 can provide this information via GUI 2200, along with information about employee number, employee name, location, email, contact number, workstation and status on whether the person is `IN` or `OUT`, for example.”) [The password stored read on “first identification information”.  The user preferences including room location or the location of the employee reads on “positional information”.]
the user having potential to be in the room, Joshi: Paragraph [0214] (“The zone management module 532 can track the location of employees and provide information on whether the person is IN or OUT of the office premises based on the swipe carried out by the employee.”) [The person being IN the office premises based on swipe reads on “the user having potential to be in the room”.] the positional information indicating a position occupied by the user when the user is in the room; Joshi: Paragraphs [0150] and [0214] [As described above.] Joshi: Paragraph [0217] (“Thus, the zone management module 532 can allow employees to track individuals across different locations and collaborate with colleagues, track their own swipe details along with attendance for current and previous time periods...”) [The room location that the user prefers or the location of the employee as being tracked when status is “IN” reads on “position occupied by the user when the user is in the room”.]
a user information acquiring unit acquiring user information from a user terminal used by the user, the user information comprising second identification information and target temperature information, the second identification information indicating the user using the user terminal; and Joshi: Paragraph [0150] [As described above.] Joshi: Paragraph [0167] (“The controller 506 can transmit the password generated for the requested zone to the user device 502. The controller 506 can store the password in a password data file or index 524 in the database 516. When the zone becomes available to the user, the controller 506 can lock the zone device 514 (or other devices located in the zone). The controller 506 can lock access to the zone (e.g., lock a door). The controller 506 can set the password as the generated password for the user.”) Joshi: Paragraph [0169] (“When the user enters or approaches the zone during the predetermined time interval, the user can input the password. The user can input the password in the zone device 514 (e.g., a tablet computing device). The user can input the password in an access control panel at or proximate to the zone. The user can input the password using a keypad, keyboard, mouse, touchscreen, finger gestures or other input mechanism.”) Joshi: Paragraph [0174] (“The controller 506 can retrieve a policy to control a device. The controller 506 can retrieve the policy from the policy database 522. The policy can be established or configured for the building, the zone, the user, or the specific booking of the zone. The policy can be adjusted by the user during booking of the zone, or prior to accessing the zone, or while using the zone.”) Joshi: Paragraph [0175] (“The controller 506 can execute, run, apply or otherwise perform the actions or controls specified by the policy…The policy can indicate to adjust the temperature setpoint two minutes before the start time of the room. The new setpoint can be indicated by the user... The setpoint can correspond to a preference of the user requesting the zone, as indicated in the user data 520.”) [The controller retrieving user data that the user defined using the user device reads on “a user information acquiring unit”. The password and the retrieval of the policy including the temperature setpoint from the user using the user device read on “user information”. The password to access the zone, resource, or devices in the zone sent to the user device for the user reads on “second identification information indicating the user using the user terminal”. The retrieval of the policy including the temperature setpoint indicated by the user for the zone reads on “target temperature information”.]
an air-conditioning control unit controlling, when the user using the user terminal is in the room, the air conditioner such that a temperature approaches a target temperature indicated in the target temperature information, Joshi: Paragraph [0150] (“User data 520 can include user preferences, such as preferred temperature setpoints... Policies 522 can include rules, parameters or thresholds used by the controller 506 to perform building automation functions. For example, a policy can include a time offset as to when to adjust a temperature Joshi: Paragraph [0207] (“Referring now to FIG. 20, a flowchart of a process for inputting temperature control policies to be executed by the system depicted in FIG. 5, according to some embodiments, is shown. The process 2000 can be performed by one or more system or component depicted in FIG. 5, including, for example, the controller 506… or user device 502.”) Joshi: Paragraph [0208] (“At 2002, the occupant air-conditioning management for space with dedicated HVAC system process can be initiated. At 2004, the system receives user roles and rights, along with access authorization to HVAC control. At 2006, the system can receive, from the occupant, a request or indication to change the temperature set point of his or her workstation, cabin or zone.”) Joshi: Paragraph [0235] (“If the occupant is authorized to control HVAC, the system can provide the following … functionality: i) current zone temperature of the workstation/cabin allocated; ii) current temperature set point of the workstation/cabin allocated; iii) Button to switch ON/OFF the air-conditioning; and iv) text box to change the temperature set point as per occupant preference.”) Joshi: Paragraph [0095] (“AHU 106 [air handling unit] may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the braiding zone.”) [The controller 506 performing the HVAC or AHU control reads on “an air-conditioning control unit”.  The HVAC control or the AHU adjusting temperature to achieve the setpoint conditions reads on “an air-conditioning control unit controlling”.  The occupant using the user device 502 to change the temperature set point of his or her workstation reads on “when the user using the user terminal is in the room”. The temperature set point reads on “a target temperature” and the current temperature reads on “a temperature”. Providing the functionality to change the temperature at the work station to the temperature set point reads on “such that a temperature approaches a target temperature”.]  the temperature being detected by one of the sensor terminals at a position near the user in the room, Joshi: Paragraph [0116] (“HVAC subsystem 440 can include many of the same components as HVAC system 100, as described with reference to FIGS. 1-3. For example, HVAC subsystem 440 can include … temperature sensors, and other devices for controlling the temperature… within building 10.”) Joshi: Paragraph [0141] (“In some embodiments, a user may interact with the system 500 via user device 502. In some embodiments, a user can communicate with the scheduling system 512 using the user device 502. In some situations, the communications between the user device 502 and controller 506 can include or correspond to … changing or determining an operating parameter. The operating parameter may relate to one or multiple of building subsystems 428 (e.g., a temperature setpoint within HVAC subsystem 440...”) Joshi: Paragraph [0208] [As described above.] Joshi: Paragraph [0234] (“The system can provide on demand based space air-conditioning control for a zone, workstation or cabin ...”) Joshi: Paragraph [0235] [As described above.] [Using the temperature sensor of the HVAC to control space-air for a zone or the workstation of the user reads on “the temperature being detected by one of the sensor terminals at a position near the user in the room”.] the controlling being performed on a basis of the floor map information, the user registration information, and the user information. Joshi: Paragraphs [0150], [0167], [0169], [0174], [0175], and [0234] [As described above.] Joshi: Paragraph [0138] (“The controller, through the single unified interface, can allow users to carry out the following functions: meeting room booking; resource booking; access control; comfort management--lighting & air-conditioning…”) Joshi: Paragraph [0157] (“The controller 506 can provide, for display on the user device 502, the list of available zones to allow a user to select the desired zone ...”)  [The air conditioning comfort management based on the room or zone selected reads on “the controlling being performed on a basis of the floor map information”.  The HVAC control based on the user data, the password, and the retrieval of the policy including occupant’s temperature set point reads on “the controlling being performed on a basis of …the user registration information, and the user information”.]
Joshi does not expressly teach “the floor map information indicating a position of each of a plurality of sensor terminals installed in a room, the room being air-conditioned by an air conditioner”.  However, Nair generally describes an energy saving method for a room level heating and cooling system. Nair teaches:
… the floor map information indicating a position of each of a plurality of sensor terminals installed in a room, the room being air-conditioned by an air conditioner; Nair: Paragraph [0016] (“FIG. 2 illustrates an embodiment of a room level or zone level HVAC system. Specifically, FIG. 2 illustrates an example of the creation of virtual zones in a room or area. In FIG. 2, there is a first virtual zone 210 and a second virtual zone 220. Each zone has its own temperature sensor 230. Each zone can also have its own thermostat 240. In another embodiment, the zones 210, 220 share a thermostat, and/or there is a central thermostat for a plurality of zones and/or an entire building. Each zone 210 and 220 further includes its own occupancy sensors 250. The occupancy sensors 250 can include video sensors, motion sensors, infrared sensors, pressure sensors, or any other type of sensor that can detect the presence of a person or persons in a room or zone. If pressure sensors are used, the pressure sensors can be installed under carpet or tile in a floor to sense the presence of a person or persons. Each zone further includes its own airflow vents 260, and also includes control servomotors 265 to control the opening and closing of the airflow vents 260. The temperature sensor 230 and thermostat 240 are coupled to a computer process controller 270, which determines when the heating unit or air [The temperature sensor, T1, in virtual zone 1 and the temperature sensor, T2, in virtual zone 2 and various sensors installed in the room read on “the floor map information indicating a position of each of a plurality of sensor terminals installed in a room”.  The temperature sensors and thermostat coupled to the computer process controller to turn on/off the air conditioning unit reads on “the room being air-conditioned by an air conditioner”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joshi and Nair before them, to include in the floor-map-information storing unit as taught in Joshi floor map information indicating a position of each of a plurality of sensor terminals installed in a room as taught in Nair, the room being air-conditioned by an air conditioner, because the references are in the same field of endeavor as the claimed invention and they are focused on environmental control management.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the creation of virtual zones in rooms would control cool air to be delivered in greater volume to areas that require more of it at a particular point in time. Additionally, the space demands for cooled and/or heated air can be dynamic based on equipment load and/or the number of people occupying different locations at different times. Nair Paragraphs [0003] and [0010]
Regarding claim 4, this claim incorporates the rejection presented in claim 1.  Joshi further teaches:
The controller according to claim 1, wherein the positional information stored by the user-registration-information storing unit indicates a position predetermined by the user. Joshi: Paragraphs [0148] and [0150] and FIG. 5 [As described in claim 1.] Joshi: Paragraph [0235] (“If the occupant is authorized to control HVAC, the system can provide the following information or functionality: i) current zone temperature of the workstation/cabin allocated; ii) current temperature set point of the workstation/cabin allocated; iii) Button to switch ON/OFF the air-conditioning; and iv) text box to change the temperature set point as per occupant preference.”) [The database including user data including user preferences such as preferred room locations reads on “the positional information stored by the user-registration-information storing unit”.  The particular room location, zone data, or resources, such as workstation, selected as a user preference and stored in the database 516 reads on “a position predetermined by the user”.]  
Regarding claim 6, this claim incorporates the rejection presented in claim 1.  Joshi further teaches:
An air conditioning system comprising: the controller according to claim 1; Joshi: Paragraph [0139] (“FIG. 5 is a block diagram of a schedule-based zone access system 500, which can be used to access the BMS of FIG. 4, according to some embodiments. As shown, … a controller 506 may all send and receive information via network 504.”)
an air conditioner operating in accordance with an instruction from the controller; Joshi: Paragraph [0137] (“…a controller configured to provide schedule-based zone management via heterogeneous building automation systems in order to: … manage the … air-conditioning...”)
…
a user terminal receiving an input of the user information from the user and transmitting the user information to the controller. Joshi: Paragraphs [0167] and [0169] [As described in claim 1.] Joshi: Paragraph [0139] (“As shown, a user device 502, a zone device 514, a web server 530, and a controller 506 may all send and receive information via network 504.”) [The password and the retrieval of the policy including the temperature setpoint from the user using the user device read on “user information”.]
Joshi does not expressly teach “a plurality of sensor terminals installed in the room, the sensor terminals measuring a temperature and transmitting a measurement value of the temperature to the controller”.  However, Nair generally describes an energy saving method for a room level heating and cooling system. Nair teaches:
a plurality of sensor terminals installed in the room, the sensor terminals measuring a temperature and transmitting a measurement value of the temperature to the controller; and Nair: Abstract (“The system … receives temperature data from the temperature sensor, … turns on a heating unit or a cooling unit as a function of the temperature set point data from the thermostat and the temperature data from the temperature sensor, and controls the flow of heated air or cooled air into the zones in the room by transmitting a signal to one or more of the motors so as to adjust the plurality of airflow vents in the room.”) Nair: Paragraph [0016] and FIG. 2 [As described in claim 1.] [Each temperature sensor 230 (T1 and T2) transmitting temperature data of each virtual zone in the room to the computer process controller 270 reads on “a plurality of sensor terminals installed in the room, the sensor terminals measuring a temperature and transmitting a measurement value of the temperature to the controller”.]
The motivation to combine Joshi and Nair
Regarding claim 7, this claim incorporates the rejection presented in claim 6.  Joshi further teaches:
The air conditioning system according to claim 6, wherein the user terminal has a function of receiving an abstract designation of the target temperature by the user. Joshi: Paragraph [0235] (“The zone management module 532 can be configured to allow the occupant to change the temperature set point m the specified range only. For occupants who do not have the air-conditioning control, the zone management module 532 can permit them to: …provide feedback on the user interface on whether occupant is feeling HOT/COLD; and iii) using this feedback determine the preference of the workstation user m each zone on the floor.”)  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Nair, and further in view of Toriyama (WO2014/162509 A1) (“Toriyama”).
Regarding claim 2, this claim incorporates the rejection to claim 1.  Joshi further teaches:
The controller according to claim 1, wherein 
…
the air-conditioning control unit controls the air conditioner such that the detected temperature becomes the target temperature, Joshi: Paragraph [0235] (“If the occupant is authorized to control HVAC, the system can provide the following … functionality: i) current zone temperature of the workstation/cabin allocated; ii) current temperature set point of the workstation/cabin allocated; iii) Button to switch ON/OFF the air-conditioning; and iv) text box to change the temperature set point as per occupant preference.”) Joshi: Paragraph [0095] (“AHU 106 [air handling unit] may receive input from sensors located … within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 Joshi: Paragraph [0110] (“Actuators 354-356 may receive control signals from AHU controller 330 and may provide feedback signals to controller 330... AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.”) Joshi: Paragraph [0111] (“In some embodiments, AHU controller 330 operates valves 346 and 352 via actuators 354-356 to modulate an amount of heating or cooling provided to supply air 310 (e.g., to achieve a setpoint temperature for supply air 310 or to maintain the temperature of supply air 310 within a setpoint temperature range).”) [The controller 506 performing the HVAC or AHU control reads on “the air-conditioning control unit”.  The HVAC control or the AHU adjusting current temperature to achieve the setpoint conditions from the current zone temperature reads on “such that the detected temperature becomes the target temperature”.]  
the detected temperature being a temperature detected by the sensor terminal at a position closest to the user using the user terminal.  Joshi: Paragraphs [0095], [0110], [0111], and [0235] [As described above.] Joshi: Paragraph [0116] (“HVAC subsystem 440 can include many of the same components as HVAC system 100, as described with reference to FIGS. 1-3. For example, HVAC subsystem 440 can include … temperature sensors, and other devices for controlling the temperature… within building 10.”) Joshi: Paragraph [0208] (“At 2002, the occupant air-conditioning management for space with dedicated HVAC system process can be initiated... At 2006, the system can receive, from the occupant, a request or indication to change the temperature set point of his or her workstation, cabin or zone.”) Joshi: Paragraph [0234] (“The system can provide on demand based space air-conditioning control for a zone, workstation or cabin ...”) [The measurement of the temperature at the zone or the workstation using the temperature sensor at the zone or the workstation within the building to control the temperature to the set point temperature reads on “the detected temperature being a temperature detected by the sensor terminal at a position closest to the user using the user terminal”.]
Joshi and Nair do not expressly teach “when a difference between a detected temperature and the target temperature is equal to or greater than a threshold”.  However, Toriyama describes when the temperature difference between a predetermined set temperature and the temperature of an air-conditioned space air-conditioned by an indoor unit (31) is greater than a predetermined threshold value, a system calculates the thermal load of the air-conditioned space and, on the basis of the thermal load, determines the content of a correction operation for correcting the operational state of the indoor unit. Toriyama teaches:
when a difference between a detected temperature and the target temperature is equal to or greater than a threshold, the air-conditioning control unit controls the air conditioner such that the detected temperature becomes the target temperature,… Toriyama: Paragraph [0021] (“FIG. 3 shows an example in which the set temperature is set to 24 ° C. in all of the rooms 30. However, even if the set temperature is set to 24 ° C. in all the rooms 30, the room temperature in all the rooms is not necessarily 24 ° C. Specifically, as shown in FIG. 3, even if the set temperature is set to 24 ° C., the room temperature of the room 30a is 21 ° C., the room temperature of the room 30b is 23 ° C., the room temperature of the room 30c is 24 ° C., and the room temperature 30d. The room temperature may reach 27 ° C.”) Toriyama: Paragraph [0024] (“When the indoor unit 31 is in the operating state (step S1), the indoor unit controller 6 measures the difference between the set temperature and the room temperature, and switches to the "air conditioning load measurement mode" according to the magnitude of the difference. (Step S2).”) Toriyama: Paragraph [0025] (“When the indoor unit controller 6 determines that the difference between the set temperature and the room temperature is larger than the preset threshold value (for example, there is a temperature difference of 3 ° C. or more) (step S2; large), the indoor unit 31 The operating state is shifted to the “air conditioning load measurement mode” (step S3)… Then, the indoor unit controller 6 corrects the current operating state and the current operating setting of the indoor unit 31 or the outdoor unit 32, and reduces the difference between the set temperature and the room temperature (step S5).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joshi, Nair, and Toriyama before them, to determine a difference between a detected temperature and the target temperature is equal to or greater than a threshold in Joshi and Nair because the references are in the same field of endeavor as the claimed invention and they are focused on environmental control management.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the difference between the set temperature and the room temperature for each of the controlled rooms can be reduced with little waste in all the systems (indoor unit, outdoor unit) controlled by the air conditioner controller. Air-conditioning operation control is possible, and energy-saving operation can be realized at the same time without impairing the comfort of each room. Toriyama Paragraph [0041]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Nair, and further in view of US Patent Publication No. 2019/0171171 A1 to Verteletskyi et al. (“Verteletskyi”).
Regarding claim 3, this claim incorporates the rejection to claim 1.  Joshi and Nair do not expressly teach “a temperature-distribution-information generating unit generating temperature distribution information on a basis of the second identification information, the floor map information, and the user registration information, and transmitting the temperature distribution information to the user terminal, the temperature distribution information representing a state of temperature in the room”.  However, Verteletskyi describes monitoring and controlling a building environment. Verteletskyi teaches:
The controller according to claim 1, comprising 
a temperature-distribution-information generating unit generating temperature distribution information on a basis of the second identification information, the floor map information, and the user registration information, and Verteletskyi: Paragraph [0027] (“The user devices 152 can include or access building control application 154 (e.g., software applications, GUI, etc.) configured to enable the occupants to interact with the control module 102 via their devices. For example, the user devices 152 can include a screen that displays available resources (e.g., office spaces, conference rooms, rental devices or furniture, etc.) or locations thereof, … current environment settings, and/or other information associated with the building 104.”) Verteletskyi: Paragraph [0031] (“…the control module 102 can include the occupant management module 202…”) Verteletskyi: Paragraph [0032] (“Also, the occupant management module 202 can maintain an occupant profile 212 that corresponds to each of the occupants on the allowed occupant list 211.”) Verteletskyi: Paragraph [0033] (“…the occupant profile 212 can include the access set 214 that describes a permission given to the corresponding occupant for accessing and/or controlling one or more features, conditions, or resources associated with the building 104. For example, the building occupants may have different levels Verteletskyi: Paragraph [0035] (“The control module 102 (e.g., the occupant management module 202) can track a location history 222 for the corresponding occupant by storing the occupant current location 220 and/or the corresponding zones (described in more detail below) within the building with a time stamp... In other embodiments, the location history 222 can be tracked according to the occupant identification...”) Verteletskyi: Paragraph [0036] (“The building control application 154 can be configured to provide each occupant with an interface to the building control and monitoring system 100. For example, the building control application 154 can include a user application running on the user device 152 that allows interaction between the control module 102, the building subsystems, and/or the building occupant.”) [The control module 102 as illustrated in FIG. 2 reads on “a temperature-distribution-information generating unit”.  The current environmental settings of different resources (e.g., office spaces, conference rooms, rental devices or furniture, etc.) or locations thereof reads on “generating temperature distribution information on a basis of the…floor map information”.  The controlling of the environmental conditions by an occupant who is in the allowed occupant list and interacting with the control module 102 through the user device 152 reads on “on a basis of the second identification information”.  The control module 102 tracking location history according to the occupant identification in the allowed occupant list reads on “on a basis of …the user registration information”.  
transmitting the temperature distribution information to the user terminal, the temperature distribution information representing a state of temperature in the room.  Verteletskyi: Paragraphs [0027], [0031], [0032], [0035], and [0036] [As described above.] [The interface for each occupant displaying current environmental settings associated with an office space or conference room, for example space 12C as shown in FIG. 4, reads on “transmitting the temperature distribution information to the user terminal”.  The temperature information of space 12C reads on “the temperature distribution information representing a state of temperature in the room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joshi, Nair, and Verteletskyi before them, to include a temperature-distribution-information generating unit generating temperature distribution information on a basis of the second identification information, the floor map information, and the user registration information, and transmitting the temperature distribution information to the user terminal, the temperature distribution information representing a state of temperature in the room in Joshi and Nair because the references are in the same field of endeavor as the claimed invention and they are focused on environmental control management.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to provide a simplified interface between environmental control subsystems and dynamically adjust the various parameters or settings of the subsystem(s) to meet the real-time needs and demands of the building occupants. Verteletskyi Paragraph [0007]  The combined references would allow full or semi-automatic/autonomous control of multiple occupant-related aspects of a building, such as internal environmental conditions, resource scheduling, resource billing, emergency protocols, etc. Verteletskyi Paragraph [0014]  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Nair, and further in view of US Patent Publication No. 2017/0045866 A1 to Hou et al. (“Hou”).
Regarding claim 5, this claim incorporates the rejection presented in claim 1.  Joshi further teaches:
The controller according to claim 1, wherein the user information acquiring unit 
determines that the user using the user terminal is in the room in response to receiving the user information, and… Joshi: Paragraphs [0167] and [0169] and FIG. 5 [As described in claim 1.] Joshi: Paragraph [070] (“The user can swipe a badge at the access control panel in addition to or instead of entering the password. In some embodiments, the controller 506 can unlock the zone or the devices at the zone responsive to a security key, electronic token, or biometric signature.”) Joshi: Paragraph [0171] (“The controller 506 can authorize the zone or one or more zone devices 514 for use during the requested time responsive to receiving the password (or electronic key, security token, or biometric signature).”) Joshi: Paragraph [0213] (“The zone management module 532 provides the ability to check the entry and exit to office premises to track attendance and avoid maintaining registers.”) [The controller (including the zone management module 532 as shown in FIG. 5) unlocking the zone for entry or the devices for the user and checking the entry or tracking based on the password entered with the user device reads on “the user information acquiring unit determines that the user using the user terminal is in the room”. In response to the controller receiving the password from the user using the user device reads on “in response to receiving the user information”.]
Joshi and Nair do not expressly teach “determines that the user using the user terminal is not in the room after a lapse of a fixed period of time since a last reception of the user information”.  However, Hou describes a method for operating a smart appliances, such as a smart air-conditioner. Hou teaches:
…determines that the user using the user terminal is not in the room after a lapse of a fixed period of time since a last reception of the user information. Hou: Paragraph [0014] (“…a radio broadcast message containing a unique identifier of the wearable device;”) Hou: Hou: Paragraph [0060] (“…when the user is nearby (e.g., the smart appliance is within the radio transmission range of the wearable device the user is wearing).”) Hou: Paragraph [0094] (“Further, when the smart air-conditioner 601 determines that a radio broadcast message is not received in a preset time period, which may indicate that the user is relatively far away from the smart appliance (for example, the user has left the room where the smart appliance is installed), the smart air-conditioner 601 may switch back to the first operation state. For example, the smart air-conditioner 601 may reduce its operating frequency to save power.”) Hou: Paragraph [0095] (“… after the user leaves the living room, the smart air-conditioner in the living room may determine that it does not receive another radio broadcast message (which it expects to receive periodically from the wearable device) in a preset time period. Based on this determination, the smart air-conditioner in the living room can return to its original operating state (e.g., back to sleeping mode) to save power.”) [Determining that another broadcast message has not been received in a preset time period from the wearable device reads on “determines that the user using the user terminal is not in the room after a lapse of a fixed period of time”. The radio broadcast message from the wearable device before the start of the preset time period reads on “since a last reception of the user information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joshi, Nair, and Hou before them, to determine that the user using the user terminal is not in the room after a lapse of a fixed period of time since a last reception of the user information in Joshi and Nair because the 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to allow a user to operate, remotely, a smart appliance to perform a certain task (e.g., to start the operation of a smart air-conditioner, a smart TV, etc.) when the user is nearby (e.g., the smart appliance is within the radio transmission range of the wearable device the user is wearing). With such an arrangement, the smart appliance can complete the task (e.g., the smart air-conditioner sets the temperature to a certain degree, by the time the user reaches the smart appliance, thereby improving the user's experience and operation efficiency. Hou Paragraph [0060]  The combined references would allow full or semi-automatic/autonomous control of multiple occupant-related aspects of a building, such as internal environmental conditions, resource scheduling, resource billing, emergency protocols, etc. Hou Paragraph [0014]  Based on a determination that the user has left a room, the smart air-conditioner in the living room can return to its original operating state (e.g., back to sleeping mode) to save power. Hou Paragraph [0095]  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0284819 A1 to McDaniel et al. is directed to a system and method for environmental control management. In response to a controller, sensors and effectors throughout a physical site operate to maintain the temperature, humidity, and/or peak energy usage of the physical site within parameters selected for occupant comfort and economical operation while accommodating changing occupancy patterns.
US Patent Publication No. 2020/0077800 A1 to Schmidt et al. is directed to a method and system for temperature control of a microclimate device. The temperature control can be integrated into a reservation system for the microclimate device. A user interface receives a user input of a temperature control setting. The user interface can be integrated into the microclimate device. A processor receives the user input and control a heating and/or cooling device to execute the temperature control setting.  
US Patent Publication No. 2008/0083834 A1 to Krebs et al. is directed to a method and apparatus for selecting an operating level of an HVAC system uses historic and predicted drive durations to ensure that drive periods fall within the recommended minimum and maximum drive times, thereby increasing efficiency and reducing strain on the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117